Title: From James Madison to William Harris Crawford, 3 October 1816
From: Madison, James
To: Crawford, William Harris



Dear Sir,
Ocr. 3, 1816.

I find by a letter from Mr. Dallas that he was to leave Washington on Tuesday last for Philadelphia.  He kindly intends, however, to give official attention to the routine of business until apprised of his release.  The date for this I wish to be governed by your conveniency.  I have informed Mr. Lowndes of the approaching vacancy in the Department of War, and asked his permission to appoint him to it.  Should he not assent, or not be able to enter quickly upon its duties, it will be better, perhaps, that the business of the War Department go on without a Secretary than that the Treasury Department be vacant, or that Mr. Dallas be long detained in its service against his personal interest or conveniency.
